Case 2:18-cv-02471-JFW-AGR Document 71 Filed 02/14/20 Page 1 of 3 Page ID #:813



   1   Samuel F. Galici, Esq. (102496)
   2   LAW OFFICES OF SAMUEL FRANKLIN GALICI
       2945 Townsgate Road, Suite 200
   3   Westlake Village, CA 91361
   4   Phone:     (805) 654-1451
       Facsimile: (805) 654-1453
   5   Email:     sgalici@employeelawyers.net
   6
       Attorneys for Plaintiff VERONICA FLORES
   7

   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       VERONICA FLORES, an individual,           Case No. 2:18-cv-2471-JFW-AGRx)

  12                      Petitioner,
  13                                             DECLARATION REQUESTING
                                                 ENTER DEFAULT BY CLERK
  14 vs.                                         OF RESPONDENT DIGNITY
  15                                             HEALTH PURSUANT TO RULE
                                                 55(a)
  16

  17 DIGNITY HEALTH, et al.,

  18                      Respondents,
  19                                         `
  20

  21       I, Samuel F. Galici, declare as follows:
  22       1.    I am the attorney for Petitioner VERONICA FLORES and
  23 hereby make application on her behalf to the Clerk of the Court for

  24 mandatory entry of the default of Respondent DIGNITY HEALTH for

  25 failure to file a responsive pleading to her First Amended Petition to

  26 Confirm Arbitration Award and for Breach of the Duty of Fair

  27 Representation (Dkt. 59).

  28
Case 2:18-cv-02471-JFW-AGR Document 71 Filed 02/14/20 Page 2 of 3 Page ID #:814



   1        2.    On February 2, 2018, Petitioner filed her original petition in this
   2 action in the Ventura Superior Court. On March 12, 2018, Respondent

   3 DIGNITY HEALTH (“Respondent”) was served with the summons and

   4 complaint by substituted service Cal. Code Civ. Proc. §§ 415.20(a), requiring

   5 a responsive pleading be filed within forth (40) days of the sate of mailing of

   6 the summons of the complaint following delivery to Respondent’s office,

   7 which expired on April 21, 2018 unless tolled.

   8        3.    On March 27, 2018, Respondent filed a Notice of Removal.
   9 (Dkt. 1) On April 6, 2018, Respondent filed a Motion to Dismiss pursuant to

  10 Rule 12(b)(6). (Dkt. 16). As of that date, Respondent had 15 days before the

  11 expiration of the time to file a responsive pleading. Rule 12(a)(4) tolled the

  12 time to file a responsive pleading until 14 days after the court denies the

  13 motion.

  14        4.    On May 11, 2018, the Court granted Respondent DIGNITY
  15 HEALTH’s Motion to Dismiss the original petition pursuant to Rule

  16 12(b)(6). (Dkt. 32) Petitioner took a timely appeal and on December 13,

  17 2019, the Ninth Circuit reversed the dismissal with prejudice, remanded

  18 and ordered that the Court allow Petitioner to file an amended complaint.

  19 (Dkt. 53) On January 6, 2020, the Ninth Circuit issued its Mandate. (Dkt.

  20 54)

  21        5.    On January 9, 2020, the Court reopened this case and granted
  22 Petitioner until January 27, 2020 to file an amended petition. (Dkt. 55). At

  23 the latest, the tolling of the time to file a responsive pleading expired on

  24 that date. On January 27, 2020 Petitioner filed her First Amended Petition.

  25 (Dkt. 59)

  26        6.    Rule 15(a)(3) requires a responsive pleading to am amended
  27 pleading be filed within the remailing time to respond to the original

  28 complaint or within 14 days after service of the amended complaint. The
Case 2:18-cv-02471-JFW-AGR Document 71 Filed 02/14/20 Page 3 of 3 Page ID #:815



   1   time remaining to answer the original petition expired 15 days later on
   2 January 24, 2020. The time to answer after the service of the First Amended

   3 Petition expired on February 10, 2020.

   4        7.    On February 10, 2020, Respondent filed a Motion to Dismiss the
   5 First Amended Petition pursuant to Rule 12(b)(6), which did not toll the

   6 time to file a responsive pleading to the First Amended Petition because the

   7 tolling provisions of Rule 12(a)(4) only apply to the time periods set forth in

   8 Rule 12(a)(1) and the time to respond to an amended pleading is governed

   9 by Rule 15(a)(3).

  10        8.    On February 12, 2020, the Court struck the Motion to Dismiss
  11 and time for filing a motion in lieu of a responsive pleading has expired.

  12        I declare under penalty of perjury under the laws of the United States
  13        that the foregoing is true and correct.
  14        Executed on February 14, 2020, at Westlake Village, California.
  15

  16

  17                                            /s/                               x
  18                                      SAMUEL F. GALICI

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
